Citation Nr: 0813514	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for skin rash.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2008.  A transcript of the 
hearing has been associated with the claim file.

The issues of entitlement to service connection for skin rash 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for skin rash was denied by the RO in 
a decision of June 1994.  The veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's June 1994 decision 
is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 1994 decision, which denied service connection 
for skin rash, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the June 1994 decision, which 
denied service connection for skin rash, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

Service connection for skin rash was denied in a June 1994 
rating decision on the basis that there were no residuals 
associated with the skin rash in service.  In other words 
there was no post-service disability.  The veteran was 
informed of the determination and did not appeal the 
decision.  The decision became final.

At the time of the decision, the record included service 
medical records showing treatment for a skin rash between the 
legs in August 1968.    

Submitted since the RO's June 1994 decision are VA outpatient 
treatment records showing treatment for jungle rot on the 
upper thighs and groin area in March 2003, and treatment for 
a rash in the abdomen and scabies in June 2003.  

The RO's June 1994 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996). 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of in service treatment for a skin rash, but no 
evidence of post-service disability.  Since that 
determination the veteran has introduced evidence of post 
service diagnosis and treatment for scabies and jungle rot.  
This evidence is relevant and probative to the issue at hand.  
Based upon the reason for the prior denial, the evidence 
clearly cures an evidentiary defect that existed at the time 
of the prior decision.  See 38 C.F.R. § 3.156.  Based upon 
the reason for the prior denial, the additional evidence is 
new and material and the claim is reopened. 

In regard to the report of jungle rot, the notation is 
contained in an assessment.  It is not clear if the note is a 
medical finding or just a complaint by the veteran.  
Furthermore, since the first signer of the document (DTR) 
provides no credentials, it is not clear that the reporter is 
competent.  Rather than remanding to determine if there is a 
competent report and an actual finding of jungle rot, the 
Board shall reopen and Remand for adequate findings and an 
opinion. 

ORDER

The application to reopen the claim for service connection 
for skin rash is granted.



REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
the Court held that VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent  medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, 
there is evidence of post service treatment for jungle rot on 
the upper thigh and groin, a skin rash on the abdomen, and a 
diagnosis of scabies.  In addition, service medical records 
show that the veteran was treated for a skin rash between the 
legs in service.  Furthermore, at the Travel Board hearing 
the veteran testified that he has experienced skin rashes 
since service every time that it is hot.  Therefore, the 
Board finds that the first three elements enunciated in 
McLendon are met.  Therefore, a medical examination is 
required.

The Board notes that the VCAA codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  In the present case the veteran 
has stated that he received group treatment for PTSD and 
stress related to PTSD at the Dayton Ohio VA Medical Center 
from 1980 to 1981.  A VA Form 10-7131 of record dated in July 
1981 notes that the veteran was admitted to domiciliary, 
VAMC, Dayton Ohio in June 1981.  No VA treatment records of 
the VAMC in Dayton, Ohio have been associated with the claim 
file and there is no evidence that the records have been 
requested.  These records must be requested and associated 
with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo VA 
examination to determine the etiology 
of any skin condition he may currently 
be experiencing and any disability 
associated with it.  If a disability is 
found, the examiner should determine 
the most likely etiology of said 
disability (the type of skin condition 
or diagnosis).  Does the veteran have 
jungle rot?  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
disability present is related to 
service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  The claims folder should 
be made available to the examiner.  It 
is requested that reasoning be afforded 
in support of any opinion provided.  

2.  The AMC should obtain any outpatient 
treatment records for the veteran from 
the Dayton, Ohio VA Medical Center for 
treatment for his PTSD from 1980 to 1981 
and associate it with the claim file.

If upon completion of the above actions decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


